Exhibit 10.5

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of July 12,
2019, by and among: (i) Greenland Acquisition Corporation, a British Virgin
Islands business company with limited liability (including any successor entity
thereto, “Purchaser”); (ii) Greenland Asset Management Corporation, a British
Virgin Islands company with limited liability, in its capacity under the Share
Exchange Agreement (as defined below) as the Purchaser Representative (including
any successor Purchaser Representative in accordance with the Share Exchange
Agreement, the “Purchaser Representative”); (iii) Cenntro Holding Limited
(“Seller”); and (iv) Continental Stock Transfer & Trust Company, as escrow agent
(the “Escrow Agent”). Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Share Exchange
Agreement.

 

WHEREAS, on July 12, 2019, Purchaser, the Purchaser Representative and Seller
entered into that certain Share Exchange Agreement (as amended from time to time
in accordance with the terms thereof, the “Share Exchange Agreement”), by and
among Purchaser, the Purchaser Representative, Zhongchai Holding (Hong Kong)
Limited, a Hong Kong registered company (the “Company”), and Seller, pursuant to
which, subject to the terms and conditions thereof, Purchaser will acquire from
the Seller all of the issued and outstanding equity interests of the Company in
exchange for 7,500,000 Purchaser Ordinary Shares, subject to the withholding of
the Escrow Shares (as defined below) being deposited into the Escrow Account (as
defined below) in accordance with the terms and conditions of the Share Exchange
Agreement and this Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement, Purchaser, the Purchaser
Representative and their respective Affiliates and their respective officers,
directors, managers, employees, successors and permitted assigns (the “Purchaser
Indemnitees”) are entitled to be indemnified in certain respects by Seller;

 

WHEREAS, in accordance with the Share Exchange Agreement and this Agreement, at
the Closing, Purchaser shall issue to the Escrow Agent 750,000 Purchaser
Ordinary Shares (together with any equity securities paid as dividends or
distributions with respect to such shares or into which such shares are
exchanged or converted, the “Escrow Shares”) to be held, along with any other
Escrow Property (as defined below), by the Escrow Agent in a segregated escrow
account (the “Escrow Account”) and disbursed therefrom in accordance with the
terms of Article VII of the Share Exchange Agreement and this Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement, the Purchaser Representative
has been exclusively designated to act on behalf of Purchaser to take all
necessary actions and make all decisions pursuant to this Agreement; and

 

WHEREAS, the Escrow Agent is willing to administer the escrow under the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1. Appointment. Purchaser and Seller hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby agrees to perform the duties of their escrow agent under this Agreement.
The escrow services to be rendered by the Escrow Agent under this Agreement will
not begin until the Escrow Agent has received the documentation necessary to
establish the Escrow Account on its books and has received the Escrow Shares in
accordance with this Agreement.

 

Section 2. Delivery of Escrow Shares. Pursuant to Section 1.3 of the Share
Exchange Agreement, after the Closing, the Purchaser shall deposit stock
certificates for the Escrow Shares (“Escrowed Stock Certificates”) with the
Escrow Agent, with each such Escrowed Stock Certificate being issued in the name
of the shareholder to be held by the Escrow Agent; provided, that the Purchaser
may alternatively have the Escrow Agent and the Purchaser’s transfer agent
account for the Escrow Shares in book entry form.

 



 

 

 

Section 3. Maintenance of the Escrow Shares and other Escrow Property. So long
as any Escrow Shares are being held in the Escrow Account and are not disbursed
in accordance with this Agreement, any dividends, distributions or other income
paid on or otherwise accruing to such Escrow Shares (the foregoing, together
with the Escrow Shares, and as reduced by any disbursements of such Escrow
Shares or dividends, distributions or other income from the Escrow Account by
the Escrow Agent in accordance with the terms of this Agreement and the Share
Exchange Agreement, the “Escrow Property”) shall be held by the Escrow Agent in
the Escrow Account in accordance with the terms of this Agreement. During the
term of this Agreement, the Escrow Agent shall hold the Escrow Property in the
Escrow Account and shall not sell, transfer, dispose of, lend or otherwise
subject to a Lien any of the Escrow Property except until and to the extent that
they are disbursed in accordance with Section 4. Except as the Purchaser
Representative (on behalf of the Purchaser) and Seller may otherwise agree in
joint written instructions executed and delivered to the Escrow Agent, no part
of the Escrow Property may be withdrawn except as expressly provided in this
Agreement. While the Escrow Shares are held in the Escrow Account, the Seller
named on the applicable Escrowed Stock Certificate shall have the right to vote
the Escrow Shares included in such Escrowed Stock Certificate.

 

Section 4. Delivery of the Escrow Property. The Escrow Agent shall hold the
Escrow Property and shall deliver the Escrow Property to either the Purchaser or
the Seller, as applicable, in accordance with the following procedures:

 

(a) Purchaser (with the Purchaser Representative acting on its behalf) may
assert a claim for indemnification on behalf of an Purchaser Indemnitee pursuant
to the Share Exchange Agreement (an “Indemnification Claim”) by providing
written notice (a “Claim Notice”) of such claim to Seller and the Escrow Agent,
which Claim Notice shall include (i) a reasonable description of the facts and
circumstances which relate to the subject matter of such Indemnification Claim
to the extent then known, (ii) the amount of Losses suffered by the Purchaser
Indemnitee in connection with the claim to the extent known or reasonably
estimable (provided, that the Purchaser Representative on behalf of Purchaser
may thereafter in good faith adjust the amount of Losses with respect to the
claim by providing a revised Claim Notice to Seller and the Escrow Agent (such
amount, as it may be adjusted, the “Claim Amount”)) and (iii) whether the
Indemnification Claim results from a Third Party Claim; provided, that the copy
of any Claim Notice provided to the Escrow Agent shall be redacted for any
confidential or proprietary information of the Indemnifying Party or the
Purchaser Indemnitee described in clause (i).

 

(b) Unless Seller provides to the Purchaser Representative and the Escrow Agent
a written notice objecting to such Indemnification Claim (an “Objection Notice”)
(with any Objection Notice provided to the Purchaser Representative, but not the
Escrow Agent, including an attachment with a description, in reasonable detail,
of the facts upon which such objection is based) by 11:59 p.m. New York City
time on the thirtieth (30th) day after the delivery of the Claim Notice (the
date of the delivery of the Claim Notice through such time, the “Objection
Period”), Seller on will be deemed to have accepted responsibility for the
Losses set forth in such Claim Notice subject to the limitations on
indemnification set forth in Article VII of the Share Exchange Agreement and
will have no further right to contest the validity of such Claim Notice, and,
subject to Section 4(d), the Escrow Agent shall promptly (in any event within
five (5) Business Days) after the expiration of the Objection Period (or, if
during the Objection Period, Seller provides affirmative written instructions to
the Escrow Agent to release such Escrow Property from the Escrow Account,
promptly (in any event within five (5) Business Days) after the Escrow Agent’s
receipt of such instructions from Seller), disburse to the Purchaser Escrow
Property from the Escrow Account in an amount equal to the Claim Amount. If
Seller provides an Objection Notice during the Objection Period that disputes
only a portion of the Claim Amount, subject to Section 4(d), the Escrow Agent
shall promptly (in any event within five (5) Business Days) after the expiration
of the Objection Period (or, if during the Objection Period, Seller provides
affirmative written instructions to the Escrow Agent to release such Escrow
Property from the Escrow Account, promptly (in any event within five (5)
Business Days) after the Escrow Agent’s receipt of such instructions from
Seller), disburse to the Purchaser Escrow Property from the Escrow Account in an
amount equal to the undisputed portion of the Claim Amount.

  

(c) If Seller timely disputes an Indemnification Claim, by providing an
Objection Notice to the Purchaser Representative and the Escrow Agent during the
Objection Period, the Purchaser Representative and Seller shall resolve the
dispute in accordance with the terms of the Share Exchange Agreement. If an
Indemnification Claim is disputed by Seller, the Escrow Agent shall not
distribute to Seller any portion of the Escrow Property with respect to the
disputed portion of the Claim Amount, until receipt of (i) joint written
instructions executed and delivered by Seller and Purchaser Representative on
behalf of Purchaser stating that the dispute has been resolved and that
Purchaser Indemnitee has the right to the Claim Amount (or some portion thereof)
(“Joint Instructions”) or (ii) a copy of an arbitration award issued pursuant to
Section 11.4 of the Share Exchange Agreement or a court order from a court of
competent jurisdiction establishing the Purchaser Indemnitee’s right to the
Claim Amount (or some portion thereof) pursuant to the Share Exchange Agreement
(a “Binding Award”). Upon receipt of such Joint Instructions or Binding Award,
the Escrow Agent shall, without further action on the part of Seller or the
Purchaser Representative, promptly (in any event within five (5) Business Days)
disburse to the Purchaser Escrow Property from the Escrow Account in the amount
set forth in the Joint Instructions or the Binding Award (less any undisputed
amounts already disbursed pursuant to Section 4(b)), as applicable.

 



2

 

 

(d) For the avoidance of doubt, with respect to any Third Party Claim, even if
the Seller has agreed that Seller is required to provide indemnification to the
Purchaser Indemnitees for such Third Party Claim, except for attorneys’ fees and
other costs and expenses for which Seller is responsible to pay to the Purchaser
Indemnitees regardless of the outcome of such Third Party Claim (“Indemnified
Third Party Costs”), no payment shall be made by the Escrow Agent with respect
to such Third Party Claim until such Third Party Claim has been sustained in
whole or in part by a court of competent jurisdiction or other binding legal
process (including binding arbitration) or settled in whole or in part in
accordance with the provisions of the Share Exchange Agreement (and if any Third
Party Claim is decided or settled in part, each part that has not yet been
decided or settled shall not be paid until such remaining part is decided or
settled). Escrow Property from the Escrow Account in an amount equal to
Indemnified Third Party Costs shall be disbursed by the Escrow Agent to
Purchaser promptly (but in any event within five (5) Business Days) after the
Purchaser Representative provides written notice to Seller and the Escrow Agent
of such Indemnified Third Party Costs.

 

(e) Payments from the Escrow Account with respect to any Indemnification Claims
shall first be paid with any cash or cash equivalents that are held in the
Escrow Account, then with the Escrow Shares and then with any remaining property
in the Escrow Account. For any Escrow Shares to be disbursed with respect to
Indemnification Claims, the Escrow Shares shall be valued at the Purchaser Share
Price as of the date that an Indemnification Claim is finally determined in
accordance with the Share Exchange Agreement and this Agreement (the “Resolution
Date”). For the avoidance of doubt, the Resolution Date shall be (i) if no
Objection Notice is delivered by Seller during the Objection Period (other than
with respect to a Third Party Claim), the 31st day after the date that the Claim
Notice is delivered; (ii) if prior to the date described in clause (i) above,
Seller provides affirmative written instructions to the Escrow Agent to release
the Escrow Property for the amount set forth in the Claim Notice, the date that
the Escrow Agent receives such written instructions; (iii) if Seller provides an
Objection Notice during the Objection Period that disputes only a portion of the
Claim Amount (other than with respect to a Third Party Claim), with respect to
the undisputed portion of such Claim Amount, the date that the Escrow Agent
receives such Objection Notice; (iv) with respect to any disputed Claim Amount,
either the date that the Escrow Agent receives Joint Instructions or a Binding
Award; or (v) with respect to any Third Party Claim, that date that such Third
Party Claim has been sustained in whole or in part by a court of competent
jurisdiction or other binding legal process (including binding arbitration) or
settled in whole or in part in accordance with the provisions of the Share
Exchange Agreement (and if any Third Party Claim is decided or settled in part,
the Resolution Date with respect to each part that has not yet been decided or
settled shall be the date that such remaining part is decided or
settled); provided, that with respect to Indemnified Third Party Costs, the
Resolution Date shall be the date that the Purchaser Representative notifies
Seller and the Escrow Agent in writing of the amount of such Indemnified Third
Party Costs.

 

(f) With respect to any Indemnification Claims made in accordance with the Share
Exchange Agreement and this Agreement on or prior to the eighteen (18) month
anniversary of the Closing (the “Expiration Date”) that remain unresolved at the
time of the Expiration Date (“Pending Claims”), all or a portion of the Escrow
Property reasonably necessary to satisfy such Pending Claims (as determined
based on the Claim Amount included in the Claim Notice (as it may adjusted)
provided by the Purchaser Representative and the Purchaser Share Price as of the
Expiration Date), shall remain in the Escrow Account until such time as such
Pending Claim shall have been finally resolved pursuant to the provisions of the
Share Exchange Agreement and this Agreement. After the Expiration Date, any
Escrow Property remaining in the Escrow Account that is not subject to Pending
Claims, if any, and not subject to resolved but unpaid claims in favor of an
Indemnified Party, shall be transferred by the Escrow Agent to Seller upon
receipt of joint written instructions from the Purchaser Representative and
Seller. Promptly after the final resolution of all Pending Claims and payment of
all indemnification obligations in connection therewith, the Escrow Agent shall
transfer any Indemnity Escrow Property remaining in the Indemnity Escrow Account
to Seller.

 

(g) Any amount of Escrow Property required to be transferred to any Person
pursuant to this Section 4 shall be transferred by the Escrow Agent pursuant to
such delivery instructions as provided by the Purchaser Representative with
respect to Purchaser or Seller. The Escrow Agent shall rely exclusively on
instructions provided by Seller and the Purchaser Representative on behalf of
Purchaser as to the amount and recipient of any distribution of Escrow Property
pursuant to this Section 4, or the relevant order of any court of competent
jurisdiction or other award granted pursuant to other binding legal process
(including any binding arbitration). The Escrow Agent has no duty or
responsibility to calculate any distribution or to confirm the accuracy of any
distribution amount so instructed.

 



3

 

 

Section 5. Tax Matters. Purchaser, the Purchaser Representative and Seller agree
and acknowledge that, for all U.S. and foreign tax purposes, except as required
by applicable Law, the Purchaser shall be the owner of the Escrow Property while
held in the Escrow Account and until released to Seller, and all interest,
earnings or income, if any, earned with respect to the Escrow Property while
held by the Escrow Agent shall be treated as earned by the Purchaser until
released to Seller. The Escrow Agent shall have the right to deduct and withhold
taxes from any payments to be made hereunder if such withholding is required by
law and to request and receive any necessary tax forms, including Form W-9 or
the appropriate series of Form W-8, as applicable, or any similar information,
from the applicable recipient of the Escrow Property.

 

Section 6. Duties. The Escrow Agent’s duties are entirely ministerial and not
discretionary, and the Escrow Agent will be under no duty or obligation to do or
to omit the doing of any action with respect to the Escrow Property, except to
give notice, provide monthly reports, make disbursements, keep an accurate
record of all transactions with respect to the Escrow Property, hold the Escrow
Property in accordance with the terms of this Agreement and to comply with any
other duties expressly set forth in this Agreement. The Escrow Agent shall not
have any interest in the Escrow Property but shall serve as escrow holder only
and have only possession thereof. Nothing contained herein shall be construed to
create any obligation or liability whatsoever on the part of the Escrow Agent to
anyone other than the parties to this Agreement. There are no third party
beneficiaries to this Agreement.

 

Section 7. Determination of Purchaser Share Price. In the event that the Escrow
Agent has any question as to the applicable Purchaser Share Price, Seller and
the Purchaser Representative shall cooperate to promptly provide the Escrow
Agent with their good faith determination of the applicable Purchaser Share
Price pursuant to Joint Instructions or a Binding Award (and in the event of any
dispute as to the Purchaser Share Price, the Escrow Agent shall not disburse the
applicable Escrow Property until such dispute has been resolved).

 

Section 8. Monthly Reports Upon Request. The Escrow Agent shall provide monthly
account statements to the Purchaser Representative and Seller with respect to
the Escrow Account. The Purchaser Representative and Seller have one hundred
twenty (120) days to object in writing to such reports. If no written notice
detailing a party’s objections has been received by the Escrow Agent within this
period, an acceptance of such reports shall be deemed to have occurred.

 

Section 9. Authorized Parties; Reliance. The parties hereby acknowledge that the
Purchaser Representative has the sole and exclusive authorization to act on
behalf of Purchaser under this Agreement. The Purchaser Representative on behalf
of Purchaser and Seller agree to provide, on Exhibit A (as it may be amended
from time to time) to this Agreement, the names and specimen signatures of those
persons who are authorized to issue notices and instructions to the Escrow Agent
and execute required documents under this Agreement. The Escrow Agent may rely
and shall be protected in acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent is entitled to rely on, and shall be fully protected in relying
on, the instructions and notices from any one of the authorized signers, as
identified on the attached Exhibit A (as it may be amended from time to time) to
this Agreement, from each of the Purchaser Representative (on behalf of
Purchaser) and Seller, either acting alone, until such time as their authority
is revoked in writing, or until successors have been appointed and identified by
notice in the manner described in Section 15 below.

 

Section 10. Good Faith. The Escrow Agent shall not be liable for any action
taken by it in good faith and reasonably believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 



4

 

 

Section 11. Right to Resign. The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving such notice in writing of such
resignation specifying a date when such resignation shall take effect, which
shall be a date not less than sixty (60) days after the date of the notice of
such resignation. Similarly, the Escrow Agent may be removed and replaced
following the giving of thirty (30) days’ notice to the Escrow Agent by all of
the other parties hereto. In either event, the Purchaser Representative and
Seller shall agree upon a successor Escrow Agent. If Seller and the Purchaser
Representative are unable to agree upon a successor or shall have failed to
appoint a successor prior to the expiration of sixty (60) days following the
date of resignation or thirty (30) days following the date of removal, the
then-acting Escrow Agent may petition any court of competent jurisdiction for
the appointment of a successor escrow agent or otherwise appropriate relief, and
any such resulting appointment shall be binding upon all of the parties hereto.
Any successor Escrow Agent shall execute and deliver to the predecessor Escrow
Agent, the Purchaser Representative and Seller an instrument accepting such
appointment and the transfer of the Escrow Property and agreeing to the terms of
this Agreement.

 

Section 12. Compensation. The Escrow Agent shall be entitled to receive the fees
as set forth on Exhibit B for the services to be rendered hereunder, and to be
paid or reimbursed for all reasonable documented out-of-pocket expenses,
disbursements and advances, including reasonable documented out-of-pocket
attorneys’ fees, incurred or paid in connection with carrying out its duties
hereunder, such amounts to be paid one-half (1/2) equally by Purchaser and
Seller.

 

Section 13. Indemnification. Each of Purchaser and Seller hereby agrees to
jointly and severally indemnify the Escrow Agent for, and to hold it harmless
against any loss, liability or expense incurred without gross negligence or
willful misconduct on the part of the Escrow Agent, arising out of or in
connection with its entering into this Agreement and carrying out its duties
hereunder. Notwithstanding the foregoing, as between Purchaser and Seller, each
of Purchaser and Seller shall be responsible for one-half (1/2) of such
indemnification obligations, and each of Purchaser and Seller shall have the
right to seek contribution from the other to the extent that it pays for more
than one-half (1/2) of such indemnification obligations.

 

Section 14. Disputes. If a controversy arises between the parties hereto as to
whether or not or to whom the Escrow Agent shall transfer all or any portion of
the Escrow Property or as to any other matter arising out of or relating to this
Agreement or the Escrow Property, the Escrow Agent shall not be required to
determine the same, shall not make any transfer of and shall retain the Escrow
Property in dispute without liability to anyone until the rights of the parties
to the dispute shall have finally been determined by mutual written agreement of
the Purchaser Representative on behalf of Purchaser and Seller, or by a final
non-appealable judgment or order of any state or federal court located in New
York County, New York (or in any court in which appeal from such courts may be
taken) but the Escrow Agent shall be under no duty whatsoever to institute or
defend any such proceedings. The Escrow Agent shall be entitled to assume that
no such controversy has arisen unless it has received notice of such controversy
or conflicting written notices from the parties to this Agreement. Any disputes
arising out of, related to, or in connection with, this Agreement between
Purchaser, the Purchaser Representative and/or Seller, including a dispute
arising from a party’s failure or refusal to sign a joint written notice
hereunder, shall be determined by arbitration conducted in accordance with the
provisions of Section 11.4 of the Share Exchange Agreement (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
any arbitration award pursuant to this Section 14 or Section 11.4 of the Share
Exchange Agreement).

 

Section 15. Notices. Except to the extent expressly set forth herein, all
notices and communications hereunder shall be in writing and shall be deemed to
be given if (a) delivered personally, (b) sent by facsimile or email (with
affirmative confirmation of receipt), (c) sent by recognized overnight courier
that issues a receipt or other confirmation of delivery or (d) sent by
registered or certified mail, return receipt requested, postage prepaid to the
parties as follows:

 

If to Purchaser after the Closing, to:

 

Greenland Acquisition Corporation

Suite 906, Tower W1, Oriental Plaza, No. 1 East Chang’an Street

Dongcheng District, Beijing

People’s Republic of China

Attn: Yanming Liu, Chief Executive Officer

Telephone No.: (86) 010-53607082

Email: liuym@msn.com

 

With copies to (which shall not constitute notice):

 

The Purchaser Representative

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
Attn: Bill Huo, Esq.

   Ari Edelman, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: bhuo@egsllp.com

    aedelman@egsllp.com

 



5

 

 

If to the Purchaser Representative, to:

 

Greenland Asset Management Corporation

Suite 906, Tower W1, Oriental Plaza, No. 1 East Chang’an Street

Dongcheng District, Beijing

People’s Republic of China

Attn: Yanming Liu, Chief Executive Officer

Telephone No.: (86) 010-53607082

Email: liuym@msn.com

 

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

Attn: Bill Huo, Esq.

   Ari Edelman, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: bhuo@egsllp.com

    aedelman@egsllp.com

If to Seller, to:

 

Cenntro Holding Limited

11-F, Building #12, Sunking Plaza, Gaojiao Road

Hangzhou, Zhejiang, People’s Republic of China 311122

Attn: Peter Zuguang Wang

Telephone No.: (86) 571-85775711

Email: peterw@cenntro.com

         

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Account Administration
Facsimile No: (212) 509-5150
Telephone No: (212) 845-4000

   

 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 15 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 

Section 16. Term. This Agreement shall terminate upon the final, proper and
complete distribution of the Escrow Property in accordance with the terms
hereof; provided, that Purchaser’s and Seller’s obligations under Section 13
hereof shall survive any termination of this Agreement.

 

Section 17. Entire Agreement. The terms and provisions of this Agreement
(including the Exhibits hereto, which are hereby incorporated by reference
herein) constitute the entire agreement between the Escrow Agent and the other
parties hereto with respect to the subject matter hereof. Notwithstanding the
foregoing, as between Purchaser and Seller, the terms of the Share Exchange
Agreement shall control and govern over the terms of this Agreement in the event
of any conflict or inconsistency between this Agreement and the Share Exchange
Agreement. The actions of the Escrow Agent shall be governed solely by this
Agreement.

 

Section 18. Amendment; Waiver. This Agreement may be amended or modified only by
a written instrument duly signed by the parties hereto, and any provision hereof
may be waived only by a written instrument duly signed by the party against whom
enforcement of such waiver is sought.

 

6

 

 

Section 19. Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

Section 20. Further Assurances. From time to time on and after the date hereof,
the Purchaser Representative and Seller shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do and
cause to be done such further acts as the Escrow Agent shall reasonably request
(it being understood that the Escrow Agent shall have no obligation to make any
such request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

Section 21. Accounting. In the event of the resignation or removal of the Escrow
Agent, upon the termination of this Agreement or upon demand at any time of
either the Purchaser Representative or Seller under reasonable circumstances,
the Escrow Agent shall render to the Purchaser Representative, Seller and the
successor escrow agent (if any) an accounting (free of charge) in writing of the
property constituting the Escrow Property.

 

Section 22. Interpretation. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any Exhibits attached hereto) and have contributed to its
revision and (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
words of the masculine, feminine or neuter gender will include the masculine,
neuter or feminine gender, and words in the singular number or in the plural
number will each include, as applicable, the singular number or the plural
number; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any law means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder; (iv) any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented, including by waiver or consent
and references to all attachments thereto and instruments incorporated therein;
(v) the term “or” means “and/or”; (vi) the words “herein, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (vii) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (viii) any reference
herein to “dollars” or “$” shall mean United States dollars; and (ix) reference
to any Section or Exhibit means such Section hereof or Exhibit hereto.

 

Section 23. Successors and Assigns. This Agreement and the rights and
obligations hereunder may not be assigned without the prior written consent of
each of the parties hereto; provided, however, that if the Purchaser
Representative is replaced in accordance with the terms of the Share Exchange
Agreement, the replacement Purchaser Representative shall automatically become a
party to this Agreement as if it were the original Purchaser Representative
hereunder upon providing (i) written notice to the Escrow Agent and Seller of
such replacement and accepting its rights and obligations under this Agreement
and (ii) the Escrow Agent with the documentation referenced in Section 28 hereof
from such replacement Purchaser Representative and any replacement authorized
individuals to act on behalf of Purchaser or the Purchaser Representative for
purposes of Exhibit A. This Agreement will be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
permitted assigns.

 

Section 24. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
will any single or partial exercise of any such right preclude any other (or
further) exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive to or
exclusive of, any rights or remedies otherwise available to a party hereunder.

 

7

 

 

Section 25. Governing Law; Venue. The terms and provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of New
York without reference to its conflict of law provisions. Subject to Section 14,
each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of any state or federal court located in New York County, New York (or
in any court in which appeal from such courts may be taken) in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of New York for such Persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.

 

Section 26. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER
LEGAL PROCEEDING BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES HERETO AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT
ANY SUCH LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL PROCEEDING SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES HERETO FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

Section 27. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts (including by facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

Section 28. U.S. Patriot Act. Purchaser and Seller agree to provide the Escrow
Agent with the information reasonably requested by the Escrow Agent to verify
and record Purchaser’s and Seller’s respective identities pursuant to the Escrow
Agent’s procedures for compliance with the U.S. Patriot Act and any other
applicable laws.

 

Section 29. Representations of the Parties. Each of the parties hereto hereby
represents and warrants that as of the date hereof: (a) it has the power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all such actions have been duly and validly authorized by all
necessary proceedings; and (b) this Agreement has been duly authorized, executed
and delivered by it, and constitutes a legal, valid and binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

  Purchaser:       GREENLAND ACQUISITION CORPORATION         By: /s/ Yanming Liu
    Name:  Yanming Liu     Title:  Chairman and Chief Executive Officer        
Purchaser Representative:         GREENLAND ASSET MANAGEMENT CORPORATION, in its
capacity under the Share Exchange Agreement as the Purchaser Representative    
    By: /s/ Yanming Liu     Name:  Yanming Liu     Title:    Managing Member    
    Seller:       CENNTRO HOLDING LIMITED       By: /s/ Peter Zuguang Wang    
Name:  Peter Zuguang Wang     Title:    Chairman         The Escrow Agent:      
  CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as escrow agent         By: /s/ Ana Gois     Name: Ana Gois    
Title:   Vice President

 

[Signature Page to Escrow Agreement]

 

9

 

 

EXHIBIT A
AUTHORIZED SIGNERS

 

Purchaser:

 

Individuals authorized by the Purchaser Representative:

 

Name   Telephone Number   Specimen Signature 1.  Yanming Liu   (86)
010-53607082    /s/ Yanming Liu  2.  River Chi   (86) 010-53607082   /s/ River
Chi  3.  Jerry Zheng   (86) 010-53607082   /s/ Jerry Zheng 

 

Seller:

 



Name   Telephone Number   Specimen Signature 1.  Peter Zuguang Wang   (86)
571-85775711   /s/ Peter Zuguang Wang

 

A-1

 

 

EXHIBIT B
FEE INFORMATION

 

Review, execution and set up of the escrow and related required documents – one
time fee  $1,500         Annual fee to act as Escrow Agent (payable up front) 
$2,500 

 

 

 

B-1

 

